DETAILED ACTION
This office action is a response to an application filed on 12/20/2019, in which claims 1-17 are pending and ready for examination. 
  Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7 and 16-17 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by OUCHI et al. (hereinafter, “OUCHI”; 20200296673).
In reference to claim 1, 
OUCHI teaches a method for transmitting information in a wireless communication system, comprising: receiving (used to transmit is interpreted as receiving by an UE, paragraph 72) first information (user data, paragraph 72); transmitted (used to transmit is interpreted as receiving by an UE, paragraph 72);by a communication peer end (base station, paragraph 62) at a first time-fig. 3, element “Data”, a downlink or a uplink data frame, paragraph 72); and
transmitting (used to transmit, paragraph 72); second information (the control information, paragraph 72); to the communication peer end (terminal, paragraph 62) at a second time-domain transmission unit (fig. 3, element, “Control’, a uplink and/or down radio frame, paragraph 72);
wherein each time-domain transmission unit (fig. 3, element “RADIO FRAME”; uplink and/or downlink radio frame, paragraph 72); corresponds to uplink (UL) or downlink (DL) transmission resources (figure 3 teaches resources for uplink and downlink), the UL and DL transmission resources possess different numerologies (subcarrier spacing, paragraph 72), timing  between the first and second time-domain transmission units (fig. 7, element TTI, TTI length, paragraph  292); is represented by a granularity (fig. 7, TTI, using subcarrier spacing for cell 2 five times the subcarrier spacing of cell 1 is read as using a numerology or granularity), which corresponds to a reference numerology (fig. 7, TTI, “five times” is interpreted as a reference numerology, paragraph 292).
In reference to claim 2, 
OUCHI teaches wherein the numerology comprises at least one of subcarrier spacing (subcarrier spacing, paragraph 292), a symbol length (OFDM symbol length, paragraph 292),quantity of symbols in a time-domain transmission unit.
In reference to claim 3, 
OUCHI teaches wherein the reference numerology is different from the numerology of the DL transmission resources, or, the reference numerology fig. 7, TTI length, “five times” is interpreted as a reference numerology, paragraph 292); is different from the respective numerology(fig. 7, TTI , using subcarrier spacing for cell 2 five times the subcarrier spacing of cell 1 is read as using TTI with five times different or different form respective numerology);of the UL and DL transmission resources (fig. 7, cell 1, cell 2, TTI, TTI is interpreted as UL and down link transmission, paragraph 292).
In reference to claim 4, 
OUCHI teaches wherein the timing (transmission timing, paragraph  84);comprises an offset value (a transmission timing offset, paragraph 84); of the second time-domain transmission unit (transmission period is interpreted as  having different time period or a second timing domain, paragraph 84);compared with the first time-domain transmission unit (transmission period is also interpreted as having different timing or a first time-domain transmission unit), and the offset value is represented by the granularity (fig. 7, TTI length, “five times” is interpreted as a reference numerology, paragraph 292); which corresponds to the reference numerology (fig. 7, TTI, “five times” is interpreted as a reference numerology, paragraph 292).
In reference to claim 5, 
OUCHI teaches wherein when the communication peer end is a base station (base station, paragraph 62), the method further comprises: configuring in advance (broadcasting, paragraph 239); at least one of the timing, a numerology of the UL transmission resources (the symbol length, the network signaling value corresponding to the symbol length, paragraph 239), a numerology of the DL transmission resources, a transmission direction of a time-domain transmission unit, or a granularity which corresponds to the reference numerology to the terminal.
In reference to claim 7, 
OUCHI teaches wherein the time-domain transmission unit  (fig. 7, element, “cell 1”. “cell 2”, TTI, paragraph 292); respectively corresponding to the numerology (TTI length is interpreted as a number or a numerology, paragraph 292); of UL and DL transmission resources (TTI is paragraph 292 is equated to both uplink and downlink resources, paragraph 292); possesses the same time-domain length (fig. 7, teaches TTI lengths in cell 1 or in cell 2 are in same in the time domain length), and the granularity (fig. 7, TTI, using subcarrier spacing for cell 2 five times the subcarrier spacing of cell 1 is read as using a numerology or granularity);which corresponds to the reference numerology is a time-domain transmission unit (fig. 7, TTI, “five times” is interpreted as a reference numerology, paragraph 292); corresponding to the numerology of the UL or DL transmission resources (fig. 7, TTI, using subcarrier spacing for cell 2 five times the subcarrier spacing of cell 1 is read as using a numerology or granularity for uplink or downlink transmission).
In reference to claim 16, 
OUCHI teaches a transmission device (terminal apparatus, paragraph 435); in a wireless communication system, comprising: a memory (RAM, paragraph 435), a processor (CPU, paragraph 435), and a computer program stored in the memory and executable by the processor (paragraph 435 teaches this limitation); when the computer this limitation is interpreted as claim 1, therefore, it is rejected as claim 1 as shown above).
In reference to claim 17, 
OUCHI teaches a computer readable storage medium comprising a computer program stored therein (paragraph 438 teaches this limitation); wherein the computer program is executed by a processor to cause the processor to execute (paragraph s435 and 438 together teach this limitation); steps of the method according to any one of claims 1 to 15 (this limitation is interpreted as claim 1, therefore, it is rejected as claim 1 as shown above).
Allowable Subject Matter
Claims 6 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20130194980…………………paragraphs 58-59, 61, 64-66, 68, 124 and 144-146.
20200100273…………………paragraphs 40, 73 and 90. 
20190058552…………………paragraph 89.
20190342864………………….paragraph 92.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466      

/DIANE L LO/Primary Examiner, Art Unit 2466